Matter of Town of Tonawanda (Town of Tonawanda Salaried Workers Assn.) (2018 NY Slip Op 03028)





Matter of Town of Tonawanda (Town of Tonawanda Salaried Workers Assn.)


2018 NY Slip Op 03028


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


546 CA 17-02122

[*1]IN THE MATTER OF ARBITRATION BETWEEN TOWN OF TONAWANDA, PETITIONER-RESPONDENT, AND TOWN OF TONAWANDA SALARIED WORKERS ASSOCIATION, L. EDWARD ALLEN, PRESIDENT, TOWN OF TONAWANDA SALARIED WORKERS ASSOCIATION, AND MARK KOCHER, TREASURER, TOWN OF TONAWANDA SALARIED WORKERS ASSOCIATION, RESPONDENTS-APPELLANTS. 


BARTLO, HETTLER, WEISS & TRIPI, KENMORE (PAUL D. WEISS OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
GOLDBERG SEGALLA, BUFFALO (SEAN P. BEITER OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered October 5, 2017 in a proceeding pursuant to CPLR article 75. The order granted the petition to vacate an arbitration award and denied respondents' cross motion to confirm that award. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the petition is denied, the cross motion is granted, and the award is confirmed.
Memorandum: Petitioner commenced this proceeding to vacate or modify an arbitration award, and respondents filed an "answer and cross motion" to confirm the award. We agree with respondents that Supreme Court erred in granting the petition and vacating the award. The award does not violate a strong public policy, is not irrational, and does not "  clearly exceed[] a specifically enumerated limitation on the arbitrator's power' " (Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City Sch. Dist. of City of N.Y., 1 NY3d 72, 79 [2003]; see Matter of Lucas [City of Buffalo], 93 AD3d 1160, 1163-1164 [4th Dept 2012]). We note in particular that the award is not irrational inasmuch as the arbitrator offered at least "a barely colorable justification for the outcome reached" (Matter of Monroe County Sheriff's Off. [Monroe County Deputy Sheriffs' Assn., Inc.], 79 AD3d 1797, 1799 [4th Dept 2010] [internal quotation marks omitted]). Contrary to petitioner's alternative contention, the award cannot be modified "without affecting the merits of the decision upon the issues submitted" (CPLR 7511 [c] [2]), and thus we see no basis for such modification. We therefore reverse the order, deny the petition, grant the cross motion, and confirm the award.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court